Citation Nr: 9904657	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome, right knee, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1993 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, granted 
service connection for patellofemoral syndrome of the right 
knee and assigned a noncompensable disability rating.  The 
veteran has since moved to the jurisdiction of the RO in St. 
Petersburg, Florida.

In May 1997, the Board remanded this claim for additional 
evidentiary development.  The RO has complied with the 
Board's Remand instructions; therefore, this case is ready 
for appellate review.

The August 1994 rating decision also denied service 
connection for patellofemoral syndrome of the left knee, and 
the veteran perfected his appeal to the Board as to that 
issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302 
(1998).  A rating decision of December 1995, implementing a 
Hearing Officer's decision, granted service connection for 
patellofemoral syndrome of the left knee and assigned a 
noncompensable disability rating.  This issue was included in 
the Board's 1997 Remand.

However, the veteran has at no time indicated disagreement 
with the 1995 determination that assigned a zero percent 
evaluation for his left knee condition.  Since the Board's 
Remand, the United States Court of Appeals for the Federal 
Circuit has held that the issue of the amount of compensation 
for a service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Since the veteran has not indicated disagreement 
with the evaluation of his left knee disorder, this issue is 
not before the Board.

While this case was in remand status, a July 1998 rating 
decision assigned a 10 percent disability rating for the 
veteran's right knee patellofemoral syndrome.  However, this 
was not a full grant of the benefit sought on appeal because 
a higher disability rating is available under Diagnostic Code 
5257.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and sufficient evidence 
has been obtained for an equitable disposition of this claim.

2.  Since the veteran's separation from service in 1994, his 
right knee disability has been characterized by subjective 
complaints of pain and swelling and minimal laxity, resulting 
in slight knee impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected patellofemoral 
syndrome, right knee, have not been met since the grant of 
service connection.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 
4.45, and 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed a claim for service connection for 
bilateral patellofemoral syndrome shortly after his 
separation from service in June 1994.  His service medical 
records showed complaints of knee pain beginning in September 
1993.  There was no history of traumatic injury to the knee.  
He also complained of pain shooting up through his 
quadriceps.  He had no edema, erythema, or ecchymosis.  There 
was bilateral crepitus.  X-rays of the knees were negative.  
The assessment was rule-out patellofemoral syndrome.  

In October 1993, examination of the veteran's knees showed no 
edema or ecchymosis.  There was crepitus, and he had full 
range of motion.  The assessment was bilateral patellofemoral 
syndrome.  The veteran attended knee school regarding 
prevention of knee pain and underwent rehabilitation for 
patellofemoral syndrome.  In November 1993, he was seen by 
the physical therapy department.  He stated that the knee 
pain had worsened, and the exercises prescribed by knee 
school were not helping.  The examiner noted slight effusion 
in the right knee, bilateral crepitus with pain, tenderness 
of the right infrapatellar tendon, and full range of motion.  

After indicating that physical therapy and medications did 
not relieve his knee pain, the veteran was evaluated for 
fitness for military duty in December 1993.  It was noted 
that knee x-rays were normal.  Examination of the right knee 
revealed range of motion from zero to 120 degrees with 
terminal flexion pain.  There was no effusion and no laxity 
at zero degrees and 30 degrees of flexion.  There was marked 
tenderness of the patellar tendon.  The Medical Board 
concluded that the veteran had chronic, severe bilateral 
patellofemoral syndrome, and he was discharged from service.  

The veteran underwent a VA examination in August 1994.  He 
complained of constant bilateral knee pain, with the right 
knee worse than the left, swelling, numbness along the side 
of the right knee, and recurrent subluxation of the right 
knee.  Examination of the right knee revealed tenderness in 
the right lateral aspect, the area of the insertion of 
iliotibial band, and the suprapatellar area.  The examiner 
noted no swelling, deformity, or instability.  There was 
tenderness on movement of the patella in a superior plane.  
On applying medial stress, the veteran experienced 
significant discomfort along the lateral aspect of the knee.  
Range of motion was limited on flexion to 130 degrees with 
discomfort in the area of the iliotibial band.  There was 
decreased sensation from the lateral aspect of the right mid-
thigh down to the inferior part of the lateral knee.  
Straight leg raising revealed discomfort in the area behind 
the knee, which extended up the posterior thigh at 30 
degrees.  The diagnoses were bilateral patellofemoral 
syndrome and probable partial lateral femoral cutaneous nerve 
compression.

An August 1994 rating decision, inter alia, granted service 
connection for patellofemoral syndrome of the right knee and 
assigned a noncompensable disability evaluation under 
Diagnostic Code 5099-5021.  In April 1995, the veteran had a 
personal hearing.  He testified that he first had pain in his 
right knee during basic training.  He later began to have 
tenderness, numbness, and a burning sensation in his knees.  
He stated that he continued his knee exercises after his 
separation from service, but the pain worsened.  He worked in 
construction after his separation from service; however, he 
had difficulty kneeling and climbing ladders.  He testified 
that he fell off a ladder one day when his knee gave out.  

The RO obtained the veteran's medical records from the VA 
Medical Center (VAMC) in Buffalo, New York, covering the 
period November 1994 to February 1995.  These records showed 
his consistent complaints of knee pain, burning sensation, 
intermittent swelling, and numbness over the lateral aspect.  
He was referred for electrical muscle stimulation in November 
1994 after he complained of persistent numbness and a burning 
sensation along the right lateral thigh up to the knee.  
Nerve conduction velocity studies revealed a mildly prolonged 
right lateral femoral cutaneous nerve latency with normal 
velocity and amplitude.  The examiner concluded that the 
results were consistent with mild right lateral femoral 
cutaneous neuropathy and did not provide evidence of right 
L1-5 radiculopathy or left L3-5 radiculopathy.

In January 1995, the veteran again complained of right 
lateral distal thigh numbness and intermittent pain.  He 
stated that physical therapy had not helped.  The examiner 
described him as thin and of marfanoid habitus, walking with 
an antalgic gait.  He did not have subluxation or crepitus.  
He had full range of motion and decreased sensation.  The 
examiner noted that a bone scan performed in December 1994 
was negative.  The examiner was unable to determine the cause 
of the veteran's complaints and noted the possibility of 
malingering in order to gain compensation.  However, the 
examiner also noted that there may be an element of 
patellofemoral syndrome.

In February 1995, the veteran again complained of pain in his 
right thigh and knee.  The examiner noted that there was some 
hypermobility of the knee.  The examiner was unable to 
determine the cause of the veteran's complaints and noted the 
possibility of patellofemoral syndrome, meralgia 
paresthetica, ankylosing spondylitis, and malingering.  The 
examiner also noted that there was no evidence of 
inflammatory joint disease or enthesopathy.  It was indicated 
that additional medical tests would probably not yield any 
results, and the examiner stated that the veteran had 
generalized joint laxity.

The veteran underwent an additional VA examination in May 
1995.  He complained of knee pain, swelling, crepitus, and 
dislocation.  The examiner noted no deformity, ligamentous 
instability, or interarticular knee swelling.  There was 
slight lateral subluxation of the patella, positive patellar 
apprehension sign, minimal crepitation on passive motion, and 
swelling of both infrapatellar tendon areas.  He had full 
range of active and passive motion.  X-rays of both knees 
were negative.  The examiner's impression was bilateral 
patellofemoral syndrome.  

In May 1997, the Board remanded this case for an additional 
VA examination, which the veteran underwent in July 1997.  
The examiner reviewed the claims file.  It was noted that the 
veteran was not taking any medications for his knees.  The 
veteran discussed his employment since service and indicated 
that certain jobs had increased his knee pain.  He currently 
worked as a forklift operator and stated that the knee 
discomfort was "not so bad."  He often worked 12-13 hours 
per day, five days per week.  He stated that his knees had 
locked several times prior to discharge from service, but 
none since.  He described some paresthesia of the right 
lateral thigh.  He described some tightness of the right 
lateral thigh and stated that he was previously told this was 
iliotibial band syndrome. 

The veteran indicated that his knee pain was directly under 
the kneecap.  He reported increased knee discomfort with 
standing or sitting in one position for 2-3 minutes.  He 
stated that his knees cracked and popped.  He was able to 
bend at the knees, but it was uncomfortable.  He indicated 
that it helped his knee condition when he wore tennis shoes 
or sole support.  He had attempted to jog in September 1995, 
but was forced to stop after approximately one month due to 
knee problems.  Swelling was not a prominent component of his 
complaints.

The motor and sensory examinations were normal.  The veteran 
had normal pedal pulses and deep tendon reflexes.  His knees 
showed no deformity or effusion.  The knees were mechanically 
stable.  The patella was easily manipulated and somewhat lax.  
Thigh measurements nine inches above the tibial plateau were 
171/2 inches on the right and 17 inches on the left.  Range of 
motion for the right knee was flexion to 100 degrees, with an 
additional 20 degrees with discomfort.  The examiner had the 
veteran repetitively bend his knees until he complained of 
pain.  Range of motion for the right knee after repetitive 
bending was flexion to 120 degrees, with an additional 10 
degrees with discomfort.  He had normal motor strength after 
the repetitive bending.  X-rays were normal.  The diagnosis 
was bilateral patellofemoral syndrome.

A July 1998 rating decision, inter alia, assigned a 10 
percent disability rating for the veteran's right knee 
condition under Diagnostic Code 5257.



II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his right knee disorder; therefore, his claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations and 
a hearing in accordance with his request.  The Board's 1997 
Remand instructions have been complied with.  There is no 
indication of additional treatment records that the RO failed 
to obtain, and sufficient evidence is of record to rate the 
veteran's service-connected disability properly.  Therefore, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original noncompensable 
disability rating assigned for his right knee disorder, the 
RO issued a Statement of the Case (SOC) that phrased the 
issue as "[i]ncreased evaluation for right patellofemoral 
syndrome currently evaluated 0 percent."  The United States 
Court of Veterans Appeals (Court) recently held that there is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. January 20, 
1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id., slip op. 
at 8 and 17.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id., slip op. at 9.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
slip op. at 17.

The SOC, as well as the Supplemental Statements of the Case 
(SSOC), provided to the veteran incorrectly identified the 
issue on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  The December 1994 SOC indicated that all the 
evidence of record at the time of the August 1994 rating 
decision (i.e., service medical records and 1994 VA 
examination report) was considered in assigning the original 
disability rating for the veteran's right knee condition.  
The RO did not limit its consideration to only the recent 
medical evidence of record, and did not therefore violate the 
principle of Fenderson.  Moreover, the July 1998 SSOC 
indicated that the veteran's claim had been considered on the 
basis of all the evidence of record, and he was assigned a 10 
percent disability rating for his right knee condition 
effective the day following his separation from service.  See 
38 C.F.R. § 3.400(b)(2)(i) (1998).  In reviewing all the 
evidence of record dating back to the veteran's original 
claim in 1994, the RO was, in effect, considering whether the 
facts showed that the veteran was entitled to a higher 
disability rating for any period of time since his original 
claim.  

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOCs, the RO did comply with Fenderson in its 
adjudication of the veteran's claim.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating considered based on all the evidence of 
record.  In the particular circumstances of this case, it 
would be pointless to remand the veteran's claim in order to 
instruct the RO to issue an SSOC that correctly identified 
the issue on appeal.  Any error to the veteran by the RO's 
phrasing of the issue on appeal in the SOC and SSOCs was not 
prejudicial to him.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 at 10 percent.  The veteran's diagnosed knee 
disorder, patellofemoral syndrome, does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted disease, it must be rated under an analogous 
diagnostic code.  38 C.F.R. § 4.20 (1998).  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The veteran's 
service-connected right knee disorder is rated under 
Diagnostic Code 5257 for other impairment of the knee.  The 
assigned 10 percent disability rating requires slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.

The medical evidence as to whether the veteran currently has 
any laxity or instability of the right knee is contradictory.  
The Court has defined subluxation of the patella as 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  Since his separation from service, the 
veteran has intermittently complained of his right knee 
giving out.  In May 1995, it was noted that he had slight 
lateral subluxation.  Every other examination report, 
including the most recent VA examination in 1997, indicated 
that his right knee is stable.  It was noted in 1997, 
however, that the patella was somewhat lax.  Resolving any 
reasonable doubt in favor of the veteran, see 38 C.F.R. 
§ 4.3, the Board concludes that he does experience some 
laxity or instability of the right knee.  However, the 
severity of the laxity or instability of the veteran's right 
knee is clearly slight based on the minimal objective 
findings upon VA examination in 1997 and no complaints of 
recurrent subluxation or instability.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1998).  Most of the medical evidence since 
the veteran's separation from service indicated that he has 
full range of motion of the right knee.  The most recent VA 
examination in 1997 showed limitation of flexion to, at most, 
100 degrees.  Therefore, the veteran has slight limitation of 
motion of the right leg with flexion.  There is no indication 
of limitation of extension since his separation from service.  
Despite the veteran's complaints, there have been no findings 
of swelling or effusion.  He did not have atrophy of the 
right quadriceps upon VA examination in 1997.  After repeated 
use of the knee with repetitive bending, range of motion for 
the right knee improved by 20 degrees.  The veteran has been 
able to work consistently despite his right knee condition, 
although he experiences increased knee pain with certain 
physical activities.  In light of the conclusion that any 
right knee laxity or instability is slight, in conjunction 
with the other minimal objective findings, it is clear that 
the veteran has no more than slight disability of the right 
knee without manifestations of recurrent subluxation or 
lateral instability.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

In this case, analysis of entitlement to a disability rating 
in excess of 10 percent on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  Since Diagnostic Code 5257 is not predicated on loss 
of range of motion, §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  However, giving consideration to whether a separate 
evaluation might be warranted for limitation of motion, in 
addition to that awarded under Diagnostic Code 5257, the 
Board concludes that it would not.  The veteran has, at most, 
very slight limitation of flexion, and his flexion has been 
shown to improve on use.  Therefore, there is no basis for 
assigning a separate evaluation for limitation of motion of 
the knee.

The veteran has complained of right knee pain on several 
occasions.  His complaints of pain must be considered in 
evaluating his claim, but the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the objective medical 
evidence does not support a finding that a disability rating 
in excess of 10 percent is warranted due to functional loss.  
There is a lack of objective medical evidence supporting a 
conclusion that the veteran suffers any additional functional 
loss and/or limitation of motion.  As indicated above, range 
of motion of the right knee improved after repetitive use 
during the 1997 examination.  He has only slight limitation 
of motion with flexion, and there is no indication that he 
has any limitation of motion with extension.  There is no 
indication that the veteran's right knee condition has 
interfered with his employment, other than his complaint that 
he has experienced increased pain with certain activities.  
He is still able to work in a job that involves physical 
activity, and he indicated that he often works 12-13 hours 
per day.  There is no indication that he has sought medical 
treatment for his right knee condition since 1995.  
Therefore, the Board finds that a 10 percent disability 
rating for, at most, slight overall impairment of the right 
knee adequately compensates the veteran for any occasional 
functional loss he may experience.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of his right knee disability.  The evidence 
shows slight limitation of motion with flexion only and 
subjective complaints of pain.  The medical evidence since 
his separation from service has not shown the presence of 
more severe and frequent symptomatology such as would warrant 
a 20 percent disability rating.  Accordingly, the Board finds 
that the preponderance of the evidence is against assignment 
of a disability rating in excess of 10 percent for the 
veteran's right knee disorder under Diagnostic Code 5257.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5263, traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing warrants a maximum disability rating of 10 
percent.  Under Diagnostic Code 5259, symptomatic removal of 
semilunar cartilage also warrants a maximum disability rating 
of 10 percent.  None of these diagnostic codes would result 
in a higher disability evaluation for the veteran's right 
knee condition.

Under Diagnostic Code 5260, when flexion of the leg is 
limited to 30 degrees, a 20 percent disability evaluation is 
warranted.  Diagnostic Code 5261 applies to limitation of 
extension.  If extension is limited to 15 degrees, a 20 
percent disability rating is warranted.  In order to be 
evaluated at 30 percent under Diagnostic Code 5256, there 
must be ankylosis of the knee.  The Court has defined 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  There is no evidence showing that the veteran 
has limitation of extension of the right leg.  Since he has 
flexion of the right knee to 100-120 degrees, it is clear 
that the knee is not ankylosed and that he does not have 
limitation of flexion to the requisite degree to warrant an 
increased rating.  In order to be evaluated at 20 percent 
under Diagnostic Code 5258, there must be dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  In order to be evaluated 
at 20 percent under Diagnostic Code 5262, there must be 
malunion of the tibia and fibula with moderate knee 
disability.  There is no evidence in this case of dislocation 
of the semilunar cartilage of the veteran's right knee.  
There is also no evidence of malunion of the tibia and 
fibula.  Therefore, the criteria for an increased rating 
under these diagnostic codes have not been met.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected patellofemoral syndrome, 
right knee, is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

